IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE

)

)

v. ) ID No. 1601004059

)

TARON HAMPTON, )
)

Defendant.

Submitted: July 21, 2020
Decided: July 27, 2020

ORDER DENYING MOTIONS TO REDUCE OR MODIFY SENTENCE

This 27" day of July, 2020, upon consideration of the Defendant’s Motions
for Sentence Reduction (D.I. 20) and Sentence Modification (D.I. 19), the State’s
response thereto (D.I. 24) and the record in this matter, it appears to the Court that:

(1) On the day Taron Hampton was scheduled for trial, September 13,
2016, he pleaded guilty to one count of Possession of a Firearm by a Person
Prohibited (PFBPP) in exchange for dismissal of the other indicted charge.
Thereafter, on December 2, 2016, he was sentenced as follows: 15 years at Level V
suspended after serving five years at Level V for ten years at Level [V-DOC
Discretion, suspended after serving six months at Level [V DOC-Discretion for two

years of supervised probation.” Because of Mr. Hampton’s previous violent felony

 

' Plea Agreement, State v. Taron Hampton, 1.D. No. 1601004059 (Del. Super. Ct. Sept. 13,
2016) (D.I. 15).

2 Sentence Order, State v. Taron Hampton, I.D. No. 1601004059 (Del. Super. Ct. Dec. 2, 2016)
(D.I. 17).

-|-
conviction, the unsuspended five-year period of imprisonment for PFBPP was (and
still is) a minimum term of incarceration that had to be imposed and could not be
suspended or reduced.

(2) Mr. Hampton has now filed two Rule 35(b) motions.* Through the first
he essentially requests the Court to reduce his Level V term to time-served.? He
argues the Court should grant this Level V reduction now due to “extraordinary
circumstances” brought on by the COVID-19 pandemic.®° Through the second Mr.

Hampton asks the Court to eliminate his Level IV term.’ He suggests that the Court

 

3 DEL. CODE ANN. tit. 11, § 1448(e)(1)(b) (2015) (providing that any person convicted of PFBPP
“shall receive a minimum sentence of: Five years at Level V, if the person does so within 10 years
of the date of conviction for any violent felony or the date of termination of all periods of
incarceration or confinement imposed pursuant to said conviction, whichever is the later date”).
Mr. Hampton had prior 2009 convictions for robbery second degree, aggravated menacing, and
conspiracy second degree. See Sentencing Order, State v. State v. Taron Hampton, 1.D. No.
0901011977 (Del. Super. Ct. Jun. 4, 2009) (D.I. 8). Both second degree robbery and aggravated
menacing were (and still are) violent felonies. DEL. CODE ANN. tit. 11, § 4201(c) (2015).

* Super. Ct. Crim. R. 35(b) (providing that, under certain conditions, the Court may reduce a
sentence of imprisonment on an inmate’s motion; providing also that the Court may reduce a term
or the conditions of partial confinement or probation); Jones v. State, 2003 WL 21210348, at *1
(Del. May 22, 2003) (“There is no separate procedure, other than that which is provided under
Superior Court Criminal Rule 35, to reduce or modify a sentence.”).

5 Def. 1% Rule 35(b) Mot. (D.I. 20).
6 Id. at 3-5.

7 Def. 2"4 Rule 35(b) Mot. (D.I. 19).
eliminate that imposed Level IV term because he believes he will be housed in a
work release center to serve out the final six months of his Level V incarceration.*
(3) Mr. Hampton argues through both motions that the Court should grant
the Level V reduction now due to “extraordinary circumstances” brought on by the
COVID-19 pandemic.? He posits that such reduction is appropriate because:
(a) “the possible viral outbreaks of the COVID-19 [in the prison], and [his]
underlying medical condition [of asthma], [] could very well put his life in
jeopardy;”!° (b) he “is a non-violent inmate who is serving a 5 year(s) sentence in
which none of that is a minimum mandatory sentence for possession by a person
prohibited;”!! (c) he has completed numerous programs while incarcerated;'? and
(d) he believes he was “preapproved for the 180 program, (the last six months of his
sentence reintegrating via work release), based on exceptional behavior programs,

rehabilitation, and great work ethics.”!?

 

8 Id. at 4, 6; Def. 1° Rule 35(b) Mot., at 3-4.
9 Def. 15t Rule 35(b) Mot., at 3-5.

10 Id. at 3-4.

Id. at 4.

12 Def. 2"4 Rule 35(b) Mot., at 4.

'3 Def. 18 Rule 35(b) Mot., at 3-5.
(4) | The Court may consider these motions “without presentation, hearing
or argument.”'* The Court will decide his motion on the papers filed and the
complete record in Mr. Hampton’s case.

(5) When considering motions for sentence reduction or modification, this
Court addresses any applicable procedural bars before turning to the merits.'°

(6) “Rule 35(b) requires that an application to reduce imprisonment be
filed promptly—i.e. within 90 days of the sentence’s imposition—‘otherwise, the

*16 An exception to this bar exists: to

Court loses jurisdiction’ to act thereon.
overcome the 90-day time limitation, an inmate seeking to reduce a sentence of
imprisonment on his own motion must demonstrate “extraordinary
circumstances.”!” A heavy burden is placed on the inmate to establish

“extraordinary circumstances” in order to uphold the finality of sentences.'*

 

14 Super. Ct. Crim. R. 35(b).

15 State v. Redden, 111 A.3d 602, 606 (Del. Super. Ct. 2015).

'6 Redden, 111 A.3d at 607 (internal citations omitted).

7 Sample v. State, 2012 WL 193761, at *1 (Del. Jan. 23, 2012) (“Under Rule 35(b), the Superior
Court only has discretion to reduce a sentence upon motion made within 90 days of the imposition
of sentence, unless ‘extraordinary circumstances’ are shown.”) (emphasis added).

18 State v. Diaz, 2015 WL 1741768, at *2 (Del. Apr. 15, 2015) (“In order to uphold the finality

of judgments, a heavy burden is placed on the defendant to prove extraordinary circumstances
when a Rule 35 motion is filed outside of ninety days of the imposition of a sentence.”).

-4-
(7) The term “extraordinary circumstances” is generally defined as “[a]
highly unusual set of facts that are not commonly associated with a particular thing
or event.”!? “And for the purposes of Rule 35(b), ‘extraordinary circumstances’
have been found only ‘when an offender faces some genuinely compelling change
in circumstances that makes a resentencing urgent.’””° In short, Rule 35(b) is a rule
limited to reconsideration and altering of a sentence after the 90-day motion
deadline “only when there is a truly compelling change in that inmate’s individual
circumstances that presents an urgent need for revision of the sentence’s terms.””!

(8) As this Court has recently and oft noted, no special early release rule
or procedure has been created to address the current COVID-19 health crisis; the

relief an inmate seeks through the type of motion Mr. Hampton has filed is governed

by this Court’s Criminal Rule 35(b).” Just incanting “COVID-19” is inadequate to

 

19 Diaz, 2015 WL 1741768, at *2 (citing BLACK’s LAW DICTIONARY (10th ed. 2014)); id.
(Observing also that, in the Rule 35(b) context, “‘extraordinary circumstances’ are those which
‘specifically justify the delay;’ are ‘entirely beyond a petitioner’s control;’ and ‘have prevented
the applicant from seeking the remedy on a timely basis.’”); State v. Remedio, 108 A.3d 326, 332
(Del. Super. Ct. 2014).

20 State v. Thomas, 220 A.3d 257, 262 (Del. Super. Ct. 2019) (quoting Fountain v. State, 139
A.3d 837, 842 n.20 (Del. 2016)).

21 Id.

22 State v. Lindsey, 2020 WL 4038015, at *2 (Del. Super. Ct. July 17, 2020).

ai 5m
shoulder the heavy burden placed on one to establish “extraordinary circumstances”
under Rule 35(b).”

(9) Instead should Mr. Hampton’s specific individual medical
circumstance”* warrant sentence reduction, then the proper vehicle to deliver such
relief is an application by the Department of Correction (DOC) under 11 Del. C.
§ 4217. Good cause to reduce an inmate’s level of custody or time to be served via
a Section 4217 application specifically includes “serious medical illness or infirmity

of the offender.””> “It is indeed clear from Rule 35’s language itself that an inmate’s

 

23 E.g., State v. Colburn, 2020 WL 3882560, at *1 (Del. Super. Ct. July 8, 2020) (“[MlJere
incantation of COVID-19 as a ubiquitous ‘health and economic [c]risis’” and “suggestion of
‘prison over crowding and unsafe housing conditions that [don’t] allow social distancing”
inadequate to establish “extraordinary circumstances.”); State v. Roberts, 2020 WL 3063957, at
*2 (Del. Super. Ct. June 8, 2020) (“generalized suggestion” of inmate’s “underlying (but
unidentified) health conditions” and “his statement of anxiety” over COVID-19 do not establish
“extraordinary circumstances” under Rule 35(b)); State v. Bednash, 2020 WL 2917305, at *2 (Del.
Super. Ct. June 3, 2020) (finding inmate’s summary allegations of his medical conditions and
vulnerability to COVID-19 do not establish “extraordinary circumstances” warranting a reduction
or modification of his sentence under Rule 35(b)); State v. Baker, 2020 WL 2789703, at *1 (Del.
Super. Ct. May 29, 2020) (inmate’s mere suggestion of “his potential exposure to COVID-19...
has not set forth facts establishing ‘extraordinary circumstances’”’).

24 Upon the Court’s order for a response to these motions, the State had Mr. Hampton’s medical
records reviewed by the Department of Correction’s (DOC) medical director. That review
confirmed that Mr. Hampton is presently a 36-year-old man with a past medical history of asthma,
who is currently not on any medication for that asthma, but who has been in the past. In short, the
review of his medical history evidences that Mr. Hampton has no acute medical issue and that his
asthma is “reasonably well-controlled, even without the use of asthma-specific medications.”
State’s Resp., at 2 (D.I. 24).

25 DEL. CODE ANN. tit. 11, §§ 4217(b)-(c) (2015); id. at §§ 4217(d)(3)-(f)(setting forth specific

provisions and exceptional procedures for DOC applications based on an inmates serious medical
illness or infirmity).

=
emergent medical situation is not the stuff of which a claim of ‘extraordinary
circumstances’ is made.”*° Rather such situations, when they arise, are properly
addressed under Title 11, Section 4217.7’

(10) But Mr. Hampton’s failure to meet Rule 35’s “extraordinary
circumstance” criterion is not all that prohibits this Court from considering his time-
barred prayer for reduction of his Level V term.

(11) Even were Rule 35’s time bar inapplicable here, the Court still has no
authority under that rule to reduce or suspend the mandatory portion of any
substantive statutory minimum sentence.”* There is no special COVID-19 early
release rule that overcomes that prohibition either.”

(12) Again—while he seems to think otherwise—the five years of
imprisonment for Mr. Hampton’s PFBPP conviction is the minimum term of

incarceration that must be imposed and cannot be suspended or reduced.*? And Mr.

 

76 Lindsey, 2020 WL 4038015, at *3. But see State v. DeRoche, 2003 WL 22293654 (Del. Super.
Ct. Aug. 29, 2003) (where Court considered sentence modification for inmate who had actually
suffered a heart attack because Court found, in fact, the DOC had failed to provide the inmate with
adequate medical care under 11 Del. C. § 6536).

27 Lindsey, 2020 WL 4038015, at *3.

8 State v. Sturgis, 947 A.2d 1087, 1092 (Del. 2008) (“Superior Court Rule of Criminal Procedure
35(b) provides no authority for a reduction or suspension of the mandatory portion of a substantive
statutory minimum sentence.”) (emphasis in original).

9 Lindsey, 2020 WL 4038015, at *3.

30 See n.3, supra.; see also Kelly v. State, 2019 WL 6048093, at *1 (Del. Nov. 14, 2019).

5
Hampton’s suggestion that he was all set to be housed at a Level IV work release
center under the provisions of 11 Del. C. § 4205(h) for the last six months of his
five-year imprisonment term makes no difference.*' First, as the State’s response
has clarified, “on July 21, 2020, the DOC determined that, based on [Mr.] Hampton’s
criminal history and recent institutional discipline, it would not exercise its statutory
discretion to move him to work release in the last 180 days of his sentence.”
Second, even if Mr. Hampton were correct about where he was going, “housing a
Level V inmate in a Level IV facility [pursuant to § 4205(h)] neither changes the
commitment ordered by the sentencing Court nor modifies that inmate’s sentence in
anyway. Indeed, it cannot.’?? So one placed in a work release center under DOC’s
Section 4205(h) authority remains “a Level V inmate still serving [his] Level V term;

[he’s] just received the benefit of more favorable housing to complete the final 180

days of that Level V term.”*4

 

31 Under § 4205(h), the DOC “may house Level V inmates at a Level IV work release center or
halfway house during the last 180 days of their sentence.” DEL. CODE ANN. tit. 11, § 4205(h)
(2016).

32 State’s Resp., at 3.

33 State v. Pulgini, 2020 WL 4036218, at *2 (Del. Super. Ct. July 15, 2020) (noting that “when
the DOC exercises its § 4205(h) discretion, it does not change a single term of the sentence. Put
simply, § 4205(h) grants the DOC limited discretion to house one who otherwise should be in a
prison setting during the last 180 days of her sentence in a work release or halfway house facility
instead. It does not convert that last 180 days to a Level IV term.”).

34 Td
(13) Mr. Hampton has requested a Level V reduction would violate the five-
year minimum required by 11 Del. C. § 1448(e)(1)(b). And that the Court cannot
do*°—even in the midst of a pandemic.

(14) As to Mr. Hampton’s accompanying request to modify (i.e., eliminate)
the Level IV term his sentencing judge imposed, this is a first application for
modification of his term of partial confinement or probation. So, there are no bars
to consideration of your request under Rule 35(b).°*°

(15) If Mr. Hampton’s prediction that § 4205(h) would be applied in his
case—that he would actually spend his last six months of imprisonment housed in a
Level IV work release facility participating in work release—had come true, the
modification of the Court-imposed six-month Level IV certainly might make sense.
Why have him effectively do double the Level IV time originally anticipated and
imposed by his sentencing judge? But Mr. Hampton wasn’t classified to § 4205(h)
housing. And so his requested modification would mean a transition directly from

prison to probation.

 

35 Kelly, 2019 WL 6048093, at *2 (“To the extent Kelly seeks reduction of
his PFBPP sentence under Rule 35(b), the Superior Court cannot reduce the mandatory portion of
Kelley’s sentence.).

36 See Teat v. State, 2011 WL 4839042, at *1 (Del. Oct. 12, 2011) (finding this Court erred in
holding that motion for modification of Level IV time was subject to ninety-day period but could
be affirmed because motion was repetitive); State v. Bennett, 2015 WL 1746239, at *2 (Del. Super.
Ct. Apr. 13, 2015) (bar to repetitive motions is applicable to requests for modification of a Level
IV term of a sentence).

-9-
(16) The Court has fully reviewed Mr. Hampton’s application, the State’s
response, the record of Mr. Hampton’s case, his prior supervision history, and all
sentencing information available. The Court finds that the Level ITV term—i.e. a
period in a highly structured community-based supervision in a DOC-determined
setting complimentary to the incarcerative term Mr. Hampton has served—is a
component of his sentence that is integral to the Court’s overall “sentencing scheme”
or “plan.”?”

(17) After thorough review of the merits of Mr. Hampton’s request, the
Court finds its original sentencing judgment regarding the Level IV component
remains appropriate. In turn, the Court will exercise its discretion** under Rule 35(b)
and deny Mr. Hampton’s request to reduce or modify the Level IV term of his
sentence.

(18) NOW, THEREFORE, IT IS ORDERED that Mr. Hampton’s motion

for reduction of the Level V term of his sentence must be DENIED because it is

both time-barred and seeks relief that is statutorily prohibited. IT IS FURTHER

 

37 Defoe v. State, 750 A.2d 1200, 1202 (Del.2000).

38 Rondon vy. State, 2008 WL 187964, at *1 (Del. Jan. 15, 2008) (“The merit of a sentence
modification under Rule 35(b) is directed to the sound discretion of the Superior Court.”); Kiser
v. State, 2010 WL 5141242, at *1 (Del. Dec. 10, 2010) (same for motion that seeks reduction or
modification of partial confinement).

-10-
ORDERED that Mr. Hampton’s motion for modification of the Level IV term of

his sentence is DENIED for the reasons set forth above.

ae

Paul R. Wallace, Judge
Original to Prothonotary

cc: Mr. Taron Hampton, pro se
Gregory E. Smith, Deputy Attorney General
Investigative Services Office

-ll-